DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Instant Application 16/588,347
Copending Application 16/588,267
1. A vehicle comprising: a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising: receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time; receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time; determining first intensity information from the first phase values and second intensity information from the second phase values; determining, based at least in part on the first intensity information and the second intensity information, a saturation value associated with the first exposure and the second exposure; generating, based on the saturation value, a signal to alter one or more of the first exposure time, the second exposure time, or an illumination intensity associated with the time-of-flight sensor; and sending the signal to the time-of-flight sensor.
1. A vehicle comprising: a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising: receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time; receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time; determining, based at least in part on the first sensor data and the second sensor data, a plurality of unreliable pixels of the pixels; determining first intensity information from the first phase values and second intensity information from the second phase values, the first intensity information comprising an intensity pixel; determining, based at least in part on the number of unreliable pixels, the first intensity information, and the second intensity information, a saturation value associated with the first exposure and the second exposure; determining, based on the saturation value, a threshold intensity; determining that a measured intensity of the intensity pixel is greater than or equal to the threshold intensity; and generating filtered data comprising a portion of the first intensity information, the filtered data including, based on the measured intensity being greater than the threshold intensity, at least one of the measured intensity for the intensity pixel or a measured depth of a depth pixel corresponding to the intensity pixel.


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/588,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with receiving time-of-flight sensor data at first and second exposure times for corresponding intensities.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767).

In regards to claim 1, Raja teaches a vehicle (See FIG. 1) comprising: 
	a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor (See ¶0003); 
	one or more processors (See ¶0044); and 
	memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts (See ¶0044-0048) comprising: 
	receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	determining first intensity information from the first phase values and second intensity information from the second phase values (See ¶0029 and 0034 in view of FIG. 7 wherein intensity imaging is taken into consideration for each of the first and second polyfingers [which each have their corresponding phases as described above]); 
	determining, based at least in part on the first intensity information and the second intensity information, a saturation value associated with the first exposure and the second exposure (See ¶0017 wherein pixel saturation values are considered [with regards to one or more thresholds] in order to determine to include the charge collected at the first polyfinger or the second polyfinger for HDR imaging); 
	generating, based on the saturation value, a signal to alter one or more of the first exposure time, the second exposure time, or an illumination intensity associated with the time-of-flight sensor (See ¶0031 wherein alterations are made to oversaturated pixels which may cause blooming); and 
	sending the signal to the time-of-flight sensor (See FIG. 7, 8 and 11).

In regards to claim 6, Raja teaches a system comprising: 
	a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor (See ¶0003); 
	one or more processors (See ¶0044); and 
	memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform actions (See ¶0044-0048) comprising: 
	receiving first sensor data from the time-of-flight sensor, the first sensor data corresponding to a first exposure having a first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	receiving second sensor data from the time-of-flight sensor, the second sensor data corresponding to a second exposure having a second exposure time shorter than the first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	determining, based at least in part on the first sensor data and the second sensor data, a saturation value associated with the first exposure and the second exposure (See ¶0029 and 0034 in view of FIG. 7 wherein intensity imaging is taken into consideration for each of the first and second polyfingers [which each have their corresponding phases as described above]); 
	generating, based at least in part on the saturation value, a signal to change a sensing parameter of the time-of-flight sensor (See ¶0031 wherein alterations are made to oversaturated pixels which may cause blooming).

In regards to claim 7, Raja teaches the system of claim 6, wherein: 
	the first sensor data comprises first phase frames associated with reflected light received at the receiver during the first exposure time, the first phase frames comprising first phase values for a plurality of pixels of the receiver (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023), 
	the second sensor data comprises second phase frames associated with reflected light received at the receiver during the second exposure time, the second phase frames comprising second phase values for the plurality of pixels of the receiver (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023), the actions further comprising: 
	determining, based at least in part on at least one of the first phase values or the second phase values, unreliable pixels of the plurality of pixels (See ¶0030-0031 wherein unreliable pixels are those which experience blooming, i.e. over-exposed or oversaturated pixels); 
	wherein the saturation value is based at least in part on a number of the unreliable pixels (See ¶0030-0031).

In regards to claim 8, Raja teaches the system of claim 7, wherein determining the unreliable pixel comprises determining that a sum of the first phase values associated with a pixel of the plurality of pixels or a sum of the second phase values associated with the pixel equals other than substantially zero (See ¶0030-0031).

In regards to claim 9, Raja teaches the system of claim 7, wherein: 
	the first sensor data comprises first intensity information (See ¶0029); 
	the second sensor data comprises second intensity information (See ¶0029); and 
	the saturation value is further based at least in part on the first intensity information and the second intensity information (See ¶0029-0031 in view of FIG. 7).

In regards to claim 16, Raja teaches a method comprising: 
	receiving first sensor data from a time-of-flight sensor (See ¶0003), the first sensor data corresponding to a first exposure having a first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	receiving second sensor data from the time-of-flight sensor, the second sensor data corresponding to a second exposure having a second exposure time shorter than the first exposure time (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023); 
	determining, based at least in part on the first sensor data and the second sensor data, a saturation value associated with the first exposure and the second exposure (See ¶0017 wherein pixel saturation values are considered [with regards to one or more thresholds] in order to determine to include the charge collected at the first polyfinger or the second polyfinger for HDR imaging); 
	generating, based at least in part on the saturation value, a signal to change a sensing parameter of the time-of-flight sensor (See ¶0030-0031 wherein alterations are made to oversaturated pixels which may cause blooming).

In regards to claim 17, Raja teaches the method of claim 16, wherein: 
	the first sensor data comprises first phase frames associated with reflected light received at the receiver during the first exposure time, the first phase frames comprising first phase values for a plurality of pixels of the receiver (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023), 
	the second sensor data comprises second phase frames associated with reflected light received at the receiver during the second exposure time, the second phase frames comprising second phase values for the plurality of pixels of the receiver (See ¶0003, for context also see FIG. 11 in view of ¶0013-0014; additionally see ¶0023), the method further comprising:
	determining, based at least in part on at least one of the first phase values or the second phase values, unreliable pixels of the plurality of pixels (See ¶0030-0031 wherein unreliable pixels are those which experience blooming, i.e. over-exposed or oversaturated pixels); 
	wherein the saturation value is based at least in part on a number of the unreliable pixels (See ¶0030-0031).

In regards to claim 18, Raja teaches the method of claim 17, wherein: 
	the first sensor data comprises first intensity information (See ¶0029 and 0034 in view of FIG. 7 wherein intensity imaging is taken into consideration for each of the first and second polyfingers [which each have their corresponding phases as described above]); 
	the second sensor data comprises second intensity information (See ¶0029 and 0034 in view of FIG. 7 wherein intensity imaging is taken into consideration for each of the first and second polyfingers [which each have their corresponding phases as described above]); and 
	the saturation value is further based at least in part on the first intensity information and the second intensity information (See ¶0017 wherein pixel saturation values are considered [with regards to one or more thresholds] in order to determine to include the charge collected at the first polyfinger or the second polyfinger for HDR imaging).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Miao et al. (“Miao”) (U.S. Patent No. 10,009,554).

In regards to claim 2, Raja teaches the vehicle of claim 1, wherein the first exposure time is a multiple of the second exposure time (See ¶0020).
	Raja, however, fails to teach the signal instructs an updated first exposure time and an updated second exposure time, the updated first exposure time being the multiple of the updated second exposure time.
	In a similar endeavor Miao teaches the signal instructs an updated first exposure time and an updated second exposure time (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings), the updated first exposure time being the multiple of the updated second exposure time (See ¶0020 of Raja wherein exposure of one polyfinger is naturally a multiple of the other exposure).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.

In regards to claim 3, Raja teaches the vehicle of claim 1, the acts further comprising: 
	determining a saturation threshold (See ¶0017, 0034 and 0036); and 
	determining that the saturation value is equal to or less than the saturation threshold (See ¶0017, 0034 and 0036).
	Raja, however, fails to teach wherein the signal comprises a signal to alter one or more of the first exposure time or the second exposure time.
	In a similar endeavor Miao teach wherein the signal comprises a signal to alter one or more of the first exposure time or the second exposure time (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.

In regards to claim 4, Raja teaches the vehicle of claim 1, the acts further comprising: 
	determining a saturation threshold (See ¶0017, 0034 and 0036); and 
	determining that the saturation value is equal to or greater than the saturation threshold (See ¶0017, 0034 and 0036).
	Raja, however, fails to teach wherein the signal comprises a signal to decrease the first exposure time to a third exposure time shorter than the first exposure time.
	In a similar endeavor Miao teaches wherein the signal comprises a signal to decrease the first exposure time to a third exposure time shorter than the first exposure time (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.

In regards to claim 12, Raja fails to teach the system of claim 6, wherein the first exposure time is a multiple of the second exposure time and the signal instructs the sensor to capture third sensor data at an updated first exposure time and to capture fourth sensor data at an updated second exposure time, the updated first exposure time being the multiple of the updated second exposure time.
	In a similar endeavor Miao teaches wherein the first exposure time is a multiple of the second exposure time and the signal instructs the sensor to capture third sensor data at an updated first exposure time and to capture fourth sensor data at an updated second exposure time (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings), the updated first exposure time being the multiple of the updated second exposure time (See ¶0020 of Raja wherein exposure of one polyfinger is naturally a multiple of the other exposure).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.

In regards to claim 20, Raja fails to teach the method of claim 16, wherein the signal comprises a signal to alter one or more of an illumination intensity or an exposure time of the time-of-flight sensor, the method further comprising: altering a setting of the time-of-flight sensor in accordance with the signal; and receiving third sensor data from the time-of-flight sensor.
	In a similar endeavor Miao teaches wherein the signal comprises a signal to alter one or more of an illumination intensity or an exposure time of the time-of-flight sensor (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings), the method further comprising: 
	altering a setting of the time-of-flight sensor in accordance with the signal (See col. 11, li. 59 – col. 12, li. 14); and 
	receiving third sensor data from the time-of-flight sensor (See col. 11, li. 59 – col. 12, li. 14).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Miao et al. (“Miao”) (U.S. Patent No. 10,009,554) and Smith et al. (“Smith”) (U.S. PG Publication No. 2020/0327811).

In regards to claim 5, Raja fails to teach the vehicle of claim 4, the acts further comprising: receiving, from the time-of-flight sensor with the updated first exposure time and the updated second exposure time, third sensor data; determining, based at least in part on the third sensor data, information about an object in the environment; determining a trajectory through the environment relative to the object; and controlling the vehicle to travel along the trajectory.
	In a similar endeavor Miao teaches receiving, from the time-of-flight sensor with the updated first exposure time and the updated second exposure time, third sensor data (See col. 11, li. 59 – col. 12, li. 14 wherein the exposure time may be updated in order to properly expose an object being imaged, this may be incorporated into Raja’s teachings); 
	determining, based at least in part on the third sensor data, information about an object in the environment (See col. 11, li. 59 – col. 12, li. 14 wherein information of the object is more properly seen, thus giving more information of the object)
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miao into Raja because it allows for proper exposure when using depth-sensing cameras as described in col. 11, li. 59 – col. 12, li. 14.
	In a similar endeavor Smith teaches determining a trajectory through the environment relative to the object (See ¶0067); and 
	controlling the vehicle to travel along the trajectory (See ¶0067).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Smith into Raja because it allows for the best navigation of a vehicle along a route or route extension relative to the objects at determined locations and their corresponding predicted trajectories as described in ¶0067.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Hong et al. (“Hong”) (U.S. Patent No. 10,115,034).

In regards to claim 10, Raja fails to teach the system of claim 9, wherein the saturation value is based at least in part on a linear combination of first intensity values associated with the first intensity information and second intensity values associated with the second intensity information.
	In a similar endeavor Hong teaches wherein the saturation value is based at least in part on a linear combination of first intensity values associated with the first intensity information and second intensity values associated with the second intensity information (See col. 2, li. 45 – col. 3, li. 4).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hong into Raja because it may take consideration of intensity values across images in order to determine saturation level thresholds for optimal exposure time as described in col. 2, li. 45 – col. 3, li. 4.

In regards to claim 19, Raja fails to teach the method of claim 18, wherein the saturation value is based at least in part on a linear combination of first intensity values associated with the first intensity information and second intensity values associated with the second intensity information.
	In a similar endeavor Hong teaches wherein the saturation value is based at least in part on a linear combination of first intensity values associated with the first intensity information and second intensity values associated with the second intensity information (See col. 2, li. 45 – col. 3, li. 4).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hong into Raja because it may take consideration of intensity values across images in order to determine saturation level thresholds for optimal exposure time as described in col. 2, li. 45 – col. 3, li. 4.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Hong et al. (“Hong”) (U.S. Patent No. 10,115,034) and Franklin (U.S. PG Publication No. 2019/0035064).

In regards to claim 11, Raja fails to teach the system of claim 10, wherein the saturation value is based at least in part on a first maximum intensity value of the first intensity values and a second maximum intensity value of the second intensity values.
	In a similar endeavor Franklin teaches wherein the saturation value is based at least in part on a first maximum intensity value of the first intensity values and a second maximum intensity value of the second intensity values (See ¶0020-0021 wherein a first maximum intensity value may be done for one local area and a second maximum for a differing area or even a differing image as seen in FIG. 3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Franklin into Raja because it provides for a saturation threshold check along individual areas as described in ¶0020-0021 in order to create an improved HDR image.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Tsai et al. (“Tsai”) (U.S. PG Publication No. 2020/0396399).

In regards to claim 13, Raja teaches the system of claim 6, the actions further comprising: 
	determining a saturation threshold (See ¶0017, 0034 and 0036); and 
	determining that the saturation value is equal to or less than the saturation threshold (See ¶0017, 0034 and 0036).
	Raja, however, fails to teach wherein the signal comprises a signal to increase a power associated with capture of third sensor data at the time-of-flight sensor.
	In a similar endeavor Tsai teaches wherein the signal comprises a signal to increase a power associated with capture of third sensor data at the time-of-flight sensor (See ¶0068-0070 wherein a mode may allow for increased exposure period without increase in power consumption, or power consumption may be used to reduce latency in providing light intensity measurements and operate at a higher speed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tsai into Raja because it allows for adaptation of a system according to power consumption since dynamic changes in measurement in operation can cause various effects as described in ¶0065.

In regards to claim 14, Raja teaches the system of claim 6, the actions further comprising: 
	determining a saturation threshold; and 
	determining that the saturation value is equal to or greater than the saturation threshold. 
	Raja, however, fails to teach wherein the signal comprises a signal to decrease a power associated with capture of third sensor data at the time-of-flight sensor.
	In a similar endeavor Tsai teaches wherein the signal comprises a signal to decrease a power associated with capture of third sensor data at the time-of-flight sensor (See ¶0068-0070 wherein a mode may allow for increased exposure period without increase in power consumption, or power consumption may be used to reduce latency in providing light intensity measurements and operate at a higher speed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tsai into Raja because it allows for adaptation of a system according to power consumption since dynamic changes in measurement in operation can cause various effects as described in ¶0065.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (“Raja”) (U.S. PG Publication No. 2021/0044767) in view of Mahon (U.S. PG Publication No. 2019/0163992).

In regards to claim 15, Raja fails to teach the system of claim 6, the actions further comprising: filtering, as first filtered sensor data, the first sensor data; and filtering, as second filtered sensor data, the second sensor data, wherein determining the saturation value is further based at least in part on the first filtered sensor data and the second filtered sensor data, and wherein the signal comprises a signal to adjust one or more of an exposure time or an illumination intensity of the time-of-flight sensor.
	In a similar endeavor Mahon teaches filtering, as first filtered sensor data, the first sensor data (See ¶0043); and 
	filtering, as second filtered sensor data, the second sensor data (See ¶0043), 
	wherein determining the saturation value is further based at least in part on the first filtered sensor data and the second filtered sensor data (See ¶0043), and 
	wherein the signal comprises a signal to adjust one or more of an exposure time or an illumination intensity of the time-of-flight sensor (See ¶0043).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mahon into Raja because it allows for variation of adaptation in a system according to differing parameters such as ambient light as described in ¶0043.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483